    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 1 of 6 PageID #:1356




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Tyler J.,                                       )
                                                )
               Plaintiff,                       )
                                                )    Case No. 17 CV 50090
        v.                                      )
                                                )    Magistrate Judge Lisa A. Jensen
Andrew Marshall Saul,                           )
Commissioner of Social Security,                )
                                                )
               Defendant.                       )


                            MEMORANDUM OPINION AND ORDER

       Plaintiff’s motion for attorneys’ fees and costs [62] pursuant to the Equal Access to Justice
Act, 28 U.S.C. § 2412, is denied.

                                          I. Background

        In June 2010, an administrative law judge (“ALJ”) found Plaintiff Tyler J. disabled and
awarded him social security benefits. The ALJ made this determination without conducting a
hearing and by relying solely on evidence submitted by Plaintiff’s attorney, Eric C. Conn, from
Dr. Frederic Huffnagle. It was later determined that Mr. Conn conspired with an ALJ and four
doctors, including Dr. Huffnagle, to submit fraudulent evidence, which the ALJ would rely on to
issue favorable decisions to Mr. Conn’s clients. In 2015, the Office of Inspector General (“OIG”)
notified the Social Security Administration (“SSA”) that it had reason to believe that fraud was
involved in the applications of 1,787 former clients of Mr. Conn, including Plaintiff.

        In May 2015, Plaintiff was notified that the SSA needed to redetermine his eligibility for
benefits because there was reason to believe fraud was involved in certain cases involving Dr.
Huffnagle and the ALJ in Plaintiff’s case used Dr. Huffnagle’s evidence to find him disabled.
Plaintiff was further notified that during the redetermination process the SSA must disregard any
evidence from Dr. Huffnagle if it was submitted by Mr. Conn. Accordingly, in 2016 a new ALJ
held a hearing to redetermine Plaintiff’s entitlement to benefits without considering Dr.
Huffnagle’s evidence. The ALJ found that there was insufficient evidence to support the earlier
finding of disability and terminated Plaintiff’s benefits.

       In March 2017, Plaintiff filed a complaint in this court seeking judicial review of the
Commissioner’s final decision arguing that the SSA’s redetermination procedures violated the Due
Process Clause, the Administrative Procedures Act (“APA”), and the Social Security Act because
he was not permitted to challenge the exclusion of Dr. Huffnagle’s evidence during his



                                                 1
    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 2 of 6 PageID #:1357




redetermination hearing. Plaintiff also argued that the Commissioner’s decision following the
redetermination hearing was not supported by substantial evidence.

        In August 2019, this Court relied on the Sixth Circuit majority in Hicks v. Comm’r of Soc.
Sec., 909 F.3d 786 (6th Cir. 2018), and remanded Plaintiff’s case back to the Commissioner finding
that the SSA’s redetermination process violated the Due Process Clause and the APA because
Plaintiff was not given the opportunity to rebut the OIG’s determination that fraud was involved
in the submission of evidence from Dr. Huffnagle. Tyler J. v. Saul, No. 17 CV 50090, 2019 WL
3716817 (N.D. Ill. Aug. 7, 2019), aff’d sub nom. Jaxson v. Saul, 970 F.3d 775 (7th Cir. 2020).
This Court rejected Plaintiff’s arguments under the Social Security Act and that the ALJ’s
redetermination decision was not supported by substantial evidence. The Commissioner filed a
notice of appeal to the Seventh Circuit, and Plaintiff filed a cross appeal.

        In June 2020, the Seventh Circuit affirmed this Court’s decision that a remand was
warranted to allow Plaintiff an opportunity to rebut the determination that there is reason to believe
that fraud was involved in the submission of Dr. Huffnagle’s evidence. Jaxson v. Saul, 970 F.3d
775 (7th Cir. 2020). However, the Seventh Circuit affirmed based on “ordinary norms of
administrative law” and declined to opine on whether Plaintiff’s due process rights had been
violated. Id. at 778. It stated that although the relevant statutes require the SSA to redetermine
every case that it finds may have been a product of fraud, they do not prescribe a specific process
for determining if there is reason to believe that fraud was involved. Id. at 777. The court further
stated that the intra-agency guidance that answered those questions lacked the force of law. Id. at
777.

        Now before the Court is Plaintiff’s timely motion for attorneys’ fees and costs pursuant to
the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(a), (d), seeking an award of
$20,003.61 in attorneys’ fees and $905 in costs. Dkt. 62. The Commissioner has responded, and
Plaintiff has replied. Dkts. 66-67, 70.

                                           II. Discussion

        The EAJA allows a “prevailing party” to receive attorney’s fees for work performed in a
judicial proceeding challenging an administrative denial of social security benefits, “unless the
court finds that the position of the United States was substantially justified or that special
circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). To be substantially justified,
the Government’s position must be “justified to a degree that could satisfy a reasonable
person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). The Government bears the burden of
proving that its position was, in fact, “substantially justified.” Floroiu v. Gonzales, 498 F.3d 746,
748 (7th Cir. 2007); Golembiewski v. Barnhart, 382 F.3d 721, 724 (7th Cir. 2004). The
Government meets its burden if: (1) it had a reasonable basis in truth for the facts alleged; (2) it
had a reasonable basis in law for the theory propounded; and (3) there was a reasonable connection
between the facts alleged and the theory propounded. Conrad v. Barnhart, 434 F.3d 987, 990 (7th
Cir. 2006).

       The position of the United States includes both the underlying agency conduct and the
agency’s litigation position. Marcus v. Shalala, 17 F.3d 1033, 1036 (7th Cir. 1994); see 28 U.S.C.

                                                  2
    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 3 of 6 PageID #:1358




§ 2412(d)(2)(D) (“‘[P]osition of the United States’ means, in addition to the position taken by the
United States in the civil action, the action or failure to act by the agency upon which the civil
action is based”); see also Golembiewski, 382 F.3d at 724 (“A decision by an ALJ constitutes part
of the agency’s prelitigation conduct.”). Thus, “EAJA fees may be awarded if either the
Government’s prelitigation conduct or its litigation position are not substantially
justified.” Marcus, 17 F.3d at 1036. Although “the court must consider both the agency’s pre-
litigation conduct and its litigation position, . . . the court ultimately must make one binary decision
– yes or no – as to the entire civil action.” Suide v. Astrue, 453 F. App’x. 646, 648-49 (7th Cir.
2011).

          The Commissioner opposes Plaintiff’s motion solely on the basis that its position was
substantially justified. Although this Court and the Seventh Circuit ultimately found that the SSA’s
redetermination procedure was improper, the Commissioner’s position may still be justified even
if it is not correct. See Pierce, 487 U.S. at 566 n.2 (“[A] position can be justified even though it is
not correct, and we believe it can be substantially (i.e., for the most part) justified if a reasonable
person could think it correct, that is, if it has a reasonable basis in law and fact.”). Accordingly,
the Commissioner argues that the SSA’s redetermination process was reasonable at the time it
acted because it was consistent with the plain language of the Social Security Act’s fraud
provisions and was aligned with the legislative history suggesting that Congress envisioned a
streamlined procedure to expeditiously terminate fraudulently obtained benefits. See Patrick v.
Shinseki, 668 F.3d 1325, 1330 (Fed. Cir. 2011) (“Where, however, the government interprets a
statute in a manner that is contrary to its plain language and unsupported by its legislative history,
it will prove difficult to establish substantial justification.”).

        The Social Security Act’s fraud provisions require the Commissioner to “immediately
redetermine the entitlement of individuals ... if there is reason to believe that fraud or similar fault
was involved in the application of the individual for such benefits.” 42 U.S.C. §§ 405(u)(1)(A),
1383(e)(7)(A)(i). The Social Security Act further states that in making these redeterminations, the
Commissioner “shall disregard any evidence if there is reason to believe that fraud or similar fault
was involved in the providing of such evidence.” Id. Accordingly, in discharging its duty to
redetermine Plaintiff’s eligibility for benefits, the SSA interpreted the statutes and Congress’ intent
as requiring evidence to be disregarded based on OIG’s reason to believe fraud was involved.

        Plaintiff does not address the Commissioner’s arguments regarding the SSA’s
interpretation of these statutes or Congress’ intent and instead argues that the Commissioner’s
prelitigation conduct was not substantially justified because “the Seventh Circuit found that the
ALJ violated the agency’s usual decision-making process [under 42 U.S.C. § 405(b)(1)] and was
without legal rule to do so.” Plaintiff’s Motion at 6, Dkt. 62. Even though the SSA’s interpretation
of the statutes and its redetermination procedures later turned out to be improper, this Court cannot
say that the SSA’s interpretation at the time it acted was not substantially justified. See Pierce, 487
U.S. at 566 n.2 (finding that a position can be justified even though it is not correct). Plaintiff
points to the Seventh Circuit’s unequivocal determination in Jaxson that the SSA’s “decisional
process comes within 42 U.S.C. § 405(b)(1), which requires a reasonable notice and opportunity
for a hearing.” Jaxson, 970 F.3d at 778. However, this Court needs to evaluate the SSA’s conduct
at the time it acted and “guard against being subtly influenced by the familiar shortcomings of
hindsight judgment.” Griffith v. Comm’r of Soc. Sec., 987 F.3d 556 (6th Cir. 2021) (internal

                                                   3
    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 4 of 6 PageID #:1359




quotation marks and citation omitted). At the time the Commissioner acted, the case law did not
clearly establish that 42 U.S.C. § 405(b)(1) applied to the fraud determination at issue in this case.
See Tyler J., 2019 WL 3716817, at *13 (noting the Commissioner’s reliance on Robertson v.
Berryhill, No. CV 3:16-3846, 2017 WL 1170873, at *12 (S.D.W. Va. Mar. 28, 2017), to support
argument that section § 405(b)(1) did not apply to the OIG determination of fraud).

         Moreover, contrary to Plaintiff’s assertion the Seventh Circuit did not state that the SSA
was without legal authority to implement its redetermination procedures. The Seventh Circuit’s
discussion of the SSA’s intra-agency guidance that lacked the force of law related only to the
court’s decision not to opine on the constitutional issue. In fact, the Seventh Circuit found that
because the statutes at issue do not prescribe the required procedures for redeterminations, they
left the SSA to determine who would decide that fraud was involved and how that determination
would be made. See Jaxson, 970 F.3d at 777; see also Howard v. Saul, No. CV 7: 16-051-DCR,
2019 WL 5191831, at *4 (E.D. Ky. Oct. 15, 2019) (“Since the statutes provide only a framework
for the redetermination process, the SSA was left to fill in the details.”), aff’d sub nom. Griffith,
2021 WL 369735. The Seventh Circuit’s decision also lends some limited support for the
Commissioner’s interpretation of the statute when it acknowledged that “[i]f an applicant is
disabled, it should be possible to provide other evidence to that effect; excluding one potentially
tainted report need not be dispositive, and erring on the side of exclusion, as the statute requires,
seems a prudent precaution.” Jaxson, 970 F.3d at 778. Therefore, contrary to Plaintiff’s assertion,
this Court cannot say that the Commissioner’s prelitigation position had “no reasonable basis in
the law.” Golembiewski, 382 F.3d at 725.

        With respect to the Commissioner’s litigation conduct, the Commissioner argues that his
position was substantially justified because the appropriateness of the SSA’s redetermination
process was an issue of first impression in the Seventh Circuit, other courts across the country
were divided on the issues, including the divided decision of the Sixth Circuit in Hicks, 909 F.3d
786, and several district courts agreed with the Commissioner’s arguments. See Defendant’s Brief
at 9, Dkt. 66 (listing cases).1 The Commissioner further argues that his litigation position presented
a “genuine dispute” about which “reasonable people could differ.” Pierce, 487 U.S. at 565; see
also In re Fee Motions in Various Soc. Sec. Cases Affected by the Sixth Circuit Decision, No. 17-
5206, 2020 WL 109808, at *4 (E.D. Ky. Jan. 9, 2020) (finding the Commissioner’s position
substantially justified in part because “many seasoned, reasonable federal jurists agreed with the
Government and found its redetermination process to be appropriate under the Due Process Clause
and the APA.”), aff’d sub nom. Griffith, 987 F.3d 556. This Court agrees that “uncertainty in the
law arising from conflicting authority or the novelty of the question weighs in the government’s
favor when analyzing the reasonableness of the government’s litigation position.” Kholyavskiy v.
Holder, 561 F.3d 689, 691 (7th Cir. 2009).

        Plaintiff does not address this uncertainty in the law but maintains that the Commissioner’s
position was not substantially justified pursuant to Golembiewski, 382 F.3d at 724, because this

1
 While the Supreme Court has made clear that “the fact that one other court agreed or disagreed with the
Government does not establish whether its position was substantially justified,” it has recognized that such
“objective indicia,” though not dispositive, may be relevant. Pierce, 487 U.S. at 554, 569. Accordingly, this
Court has considered the views expressed by other courts as just one factor in deciding whether the
Commissioner’s position was substantially justified.

                                                     4
    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 5 of 6 PageID #:1360




Court and the Seventh Circuit used strong language against the Commissioner’s position when
finding that the SSA’s redetermination process violated minimum due process and ordinary
principles of administrative law. Plaintiff is correct that “[s]trong language against the
government’s position in an opinion discussing the merits of a key issue is evidence in support of
an award of EAJA fees.” Id. However, in this case the Court does not find that Golembiewski
supports Plaintiff’s argument. Although the SSA’s redetermination process was clearly found
improper, the SSA did not commit the same egregious errors as the ALJ in Golembiewski, who
ignored entire lines of evidence and drew conclusions that plainly contradicted the evidence. Id.
This Court’s and the Seventh Circuit’s decision also did not make a wholesale rejection of the
Commissioner’s position or otherwise find that the Commissioner’s argument had no reasonable
basis in law like the court did in Golembiewski. Id. at 725. As stated above, the Seventh Circuit’s
decision in Jaxson even provided some support for the Commissioner’s interpretation of the fraud
statutes. See Jaxson, 970 F.3d at 778.

         Plaintiff also asks this Court to follow the holding in Bryant v. Saul, No. 1:17CV220, 2020
WL 7137874, at *4 (N.D. Ind. Dec. 7, 2020). In Bryant, the court evaluated the Seventh Circuit’s
decision in Jaxson and found that the Commissioner’s litigation conduct was not substantially
justified and awarded EAJA fees to the plaintiff. Id. However, in finding the Commissioner’s
conduct not substantially justified, the court in Bryant relied in part on the Commissioner’s lack
of justification to defend the substantive errors in the ALJ’s disability determination, which is not
at issue here. As to the fraud argument, the court in Bryant found strong language against the
Commissioner’s position in Jaxson stating that the Seventh Circuit decision “was unanimous and
clearly ruled that SSA’s one-sided redetermination proceedings do not comport with ordinary
principles of administrative law.” Id. However, as stated above, this Court does not believe that
the Seventh Circuit’s language in Jaxson is the type of strong language sufficient to award EAJA
fees as outlined in Golembiewski. Even if this is considered strong language, the Court finds that
this alone is not enough to find that the Commissioner’s position was not substantially justified
based on the reasons identified above.

         Moreover, the court in Bryant did not apply the standard set forth by the Supreme Court
and the Seventh Circuit for determining whether the Commissioner’s fraud argument was
substantially justified. As set forth above, to be substantially justified, the Government’s position
must be “justified to a degree that could satisfy a reasonable person” and have a reasonable basis
in fact and in law. See Pierce, 487 U.S. at 565; Golembiewski, 382 F.3d at 724. The court in Bryant
did not analyze the Commissioner’s litigation position under this standard or otherwise evaluate
the novelty of the issue or the varying court decisions from across the country that had ruled in
favor of the Commissioner on this issue. Instead, the court in Bryant focused on the prejudice the
1,787 claimants suffered when their benefits were suddenly subject to redetermination. See Bryant,
2020 WL 7137874, at *5 For these reasons, this Court respectfully declines to follow the Bryant
decision.

        The Commissioner urges this Court to rely on the Sixth Circuit’s decision in Griffith, 2021
WL 369735, which was decided after Bryant, and found the Commissioner’s position in similar
Conn-related redetermination proceedings substantially justified and affirmed the denial of EAJA
fees. The Court finds the analysis in Griffith more instructive than Bryant because the Sixth Circuit
provided a thorough evaluation of the merits of the Commissioner’s litigation position, including

                                                 5
    Case: 3:17-cv-50090 Document #: 71 Filed: 03/04/21 Page 6 of 6 PageID #:1361




the Commissioner’s arguments relating to due process and the APA, which it found were
substantially justified. Id. at *4-7. Although Plaintiff correctly points out that Griffith engaged in
a deferential review of whether the district court judges had abused their discretion in denying
EAJA fees, he makes no other attempt to distinguish the well-reasoned decision set forth by the
court. See also Tyler J., 2019 WL 3716817, at *3 (“The Seventh Circuit has directed district courts
to give most respectful consideration to the decisions of the other courts of appeals and follow
them whenever [they] can.”).

                                          III. Conclusion

        After considering the Commissioner’s prelitigation conduct and his litigation position, the
Court concludes that the Commissioner’s position was substantially justified. Accordingly,
Plaintiff’s motion for attorneys’ fees and costs is denied.




Date: March 4, 2021                            By:    ______________________
                                                      Lisa A. Jensen
                                                      United States Magistrate Judge




                                                  6
